Citation Nr: 9915049	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a right ankle 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March to July 1977 and 
from May 1986 to October 1993.  

This case was before the Board of Veterans' Appeals (Board) 
in November 1997, at which time the issue of service 
connection for a depressed scar of the right 
temporomandibular joint area was denied and the instant issue 
on appeal was remanded.  The development requested on remand 
has been accomplished by the regional office (RO) and the 
case is again before the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Status post right ankle triple arthrodesis was identified 
at service enlistment.

3.  The competent and probative evidence of record does not 
show that pre-existing right ankle disability underwent a 
permanent increase in severity during military service.


CONCLUSION OF LAW

Pre-existing right ankle disability was not aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107(b) 
(West 1991); 38 C.F.R. §§ 3.303, 3.306(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was hospitalized at a private facility from March 
1971 to August 1971 with a diagnosis of a congenital subtalar 
bar with a pseudoarthrosis.  He was taken to surgery and 
there an exploration confirmed the diagnosis.  The final 
diagnosis was congenital subtalar bar.  

Private medical records of July 1973 show that the veteran's 
chief complaint was pain in the right foot.  By history, it 
was noted the veteran had a diagnosis of spastic flat foot; 
he underwent surgery.  In August 1973, a triple arthrodesis 
of the right foot was accomplished.  

A letter dated in April 1984 from M. B., M. D., indicates 
that the veteran had a congenital synostosis in the subtalar 
region of the right foot, for which surgery was performed.  
The veteran had done well since then, and he had returned to 
all normal activities, with unlimited use of the right foot.  
X-rays revealed a solid fusion.  The impression was that the 
veteran should be employable to do any work which required 
standing, running, walking, etc.  In a December 1984 letter, 
that same doctor stated that the veteran was totally 
asymptomatic and had returned to all his activities.  

At the time of the veteran's examination upon enlistment into 
service in June 1985, he reported a past surgery of the right 
ankle.  On orthopedic examination, the veteran was 
asymptomatic with unlimited activity.  X-rays showed a solid 
triple arthrodesis. The impression was history of right 
triple arthrodesis.  The recommendation was "no 
restriction."  Surgery of the right ankle was listed on the 
summary of defects. 

Service medical records of May 1986 show that the veteran had 
right ankle pain when running physical training (P.T.).  The 
assessment was mild Achilles tenderness.  Three days later, 
objective examination disclosed Achilles tendonitis, mild.  
In June 1986, the tendonitis was improving, by history.  The 
veteran was also evaluated in physical therapy for the 
problem.  In July 1986, the veteran was placed on a profile 
of no physical training or running for 14 days.  The 
tendonitis was described as "resolved."  

Service medical records of August 1986 show that the veteran 
was seen for follow-up of a permanent profile update.  The 
assessment was status post arthrodesis, symptomatic joint 
pain.  In September 1986, there was normal range of motion of 
the right foot.  The assessment was resolved orthopedic 
problem.  In October 1986, strength and stability of the 
right ankle were good; the fusion was solid.  

In April 1991, the veteran reported that medication had 
improved his symptoms.  He recently had done a significant 
amount of walking and some running, following which there was 
pain in the right foot.  The examiner did not think that this 
was unusual for someone who had a triple arthrodesis.  The 
impression was status post triple arthrodesis, right foot 
with pes planus.  

On service examination in July 1991, the veteran complained 
of pain in the right ankle, secondary to a fusion at the 
talonavicular joint, the talocalcaneal joints, the calcaneal 
cuboidal joint and the talus and calcaneus.  An X-ray 
demonstrated talar fusion and loss of the plantar arch.  The 
assessment was chronic tendonitis and posterior tibialis 
tendon secondary to the triple arthrodesis at age 14.  In 
October 1991, it was noted that the veteran should be 
referred to the Physical Evaluation Board because he was 
unable to perform his military duties secondary to his ankle 
pain and loss of range of motion.  

Medical evaluation board proceedings were conducted in 
October 1991.  After consideration of clinical records, 
laboratory findings, and physical examination the board found 
that the right ankle pain secondary to triple arthrodesis, 
including bony ankylosis with marked loss of function existed 
prior to service and was permanently aggravated by service.  
In December 1991, the assessment from physical therapy was 
status post triple arthrodesis with changed range of motion - 
inversion/eversion greater than dorsiflexion/plantar flexion 
on the right.  The veteran also reported that he was 
experiencing more pain in his ankle, for which he took 
medication.  An X-ray demonstrated no interval change.  

Service medical records of November 1992 show that the 
veteran continued to be on profile for the right ankle.  The 
assessment was chronic tendonitis of the right forefoot.  As 
of January 1993, inserts were working well in his boots.  At 
the time of the service examination in January 1993, the 
veteran reported that pain in the right foot secondary to 
triple arthrodesis had been resolved through the use of 
orthotics and medication.  

At the time of the service separation examination in October 
1993, the veteran reported that he was required to wear 
orthotic boots, shoes and inserts due to a triple arthrodesis 
that was aggravated on active duty.  He noted that use of the 
inserts allowed him to return to full normal activity.  The 
pertinent medical finding was limited range of motion in the 
right ankle secondary to arthrodesis.  

A statement dated in December 1991 from Lopez Chiropractic 
shows that the veteran was examined for various disorders, 
including surgical triple arthrodesis of the right ankle.  
Physical examination revealed a healed surgical scar and loss 
of range of motion.  The pertinent diagnosis was surgical 
immobilization of the right ankle.  The prognosis was 
considered to be poor to unfavorable because normal function 
had been permanently altered.  The opinion was that the 
continued use of the ankle in weight bearing activities such 
as jogging and walking on uneven terrain would continue to 
cause deterioration and might result in the premature loss of 
use of the ankle.  All unnecessary use of the ankle was to be 
avoided.    

The veteran was afforded a Department of Veterans Affairs 
(VA) examination in June 1995 during which he complained of 
pain in the right foot and arch.  The diagnoses were 
ankylosis of the right ankle, status post fusion of the 
ankle, and pes planus of the right foot, class 2.  

VA outpatient treatment records of June 1995 show that the 
veteran used orthotics which resolved foot pain on 
ambulation.  In January 1996, the veteran reported persistent 
pain.  

The veteran was afforded a personal hearing conducted by a 
member of the Board sitting at the RO in August 1997.  The 
veteran described the course of events regarding his right 
ankle during service and thereafter.

The veteran was afforded a VA examination in June 1998 for 
evaluation of the right foot and ankle.  The examiner noted 
that the veteran's claims file was reviewed.  The veteran's 
pre-service history of triple arthrodesis was noted.  His 
current complaints were that he had pain when he ran, so he 
bicycled instead.  Physical examination showed a completely 
normal gait.  His heels were in a normal amount of slight 
valgus.  The veteran had a healed scar laterally over the 
sinus tarsi and medially over the posterior aspect and 
inferior to the medial malleolus.  The foot itself had no 
deformity.  There were 9 degrees of dorsiflexion and 45 
degrees of plantar flexion on the right.  X-rays demonstrated 
a perfectly healed, perfectly performed triple arthrodesis.  

The impression was that any prolonged running would put 
excess stress on the ankle joint and simply cause it to 
become painful.  When the amount of activity is decreased, 
the pain recedes.  There were no degenerative changes in the 
ankle joint, and it was completely normal.  He had a small 
calcaneal spur which was of no consequence.  The opinion was 
that the veteran's decreased range of motion predated his 
military service, and there was no evidence, either on X-ray, 
by history, or on physical examination that he had any 
permanent disability related to the military.  At the time of 
examination, the veteran had a very good ankle fusion with no 
degenerative changes in the ankle joint which was probably 
what he had when he went into the service.    

Laws and Regulations Pertinent to Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1132 
(West 1991), 38 C.F.R. § 3.304(b) (1998).  If the presumption 
of soundness does not take effect, or if such presumption is 
successfully rebutted, the burden of proof is on the 
government to show that the condition was not aggravated in 
service.  Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
See also Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins 
v. Derwinski, 1 Vet. App. 228, 232 (1991).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
The United States Court of Appeals for Veterans Claims 
(Court) has found that this presumption of aggravation 
applies where there is a worsening of the disability 
regardless of whether the degree of worsening was enough to 
warrant compensation; and that the veteran need not show a 
specific link between his in-service activity and the 
deterioration of his pre-service disability.  Browder v. 
Derwinski, 1 Vet. App. 204, 207 (1991); Hensley v. Brown, 
5 Vet. App. 163 (1993). 

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).  Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted with symptoms, has worsened.  This means the 
base line against which the Board is to measure any worsening 
of a disability is the veteran's disability as shown in all 
of his medical records, not on the happenstance of whether he 
was symptom-free when he enlisted.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

A "lasting worsening of the condition"--that is, a 
worsening that existed not only at the time of separation but 
one that still exists currently is required.  See Routen v. 
Brown, 10 Vet. App. 183, 189 & n.2 (1997) (Steinberg, J., 
dissenting); Degmetich, 104 F. 3d at 1331-33 (holding that VA 
compensation cannot be awarded for a disability that existed 
in the past but no longer exists even if that disability was 
service-connected); see also Hensley v. Brown, 5 Vet. App. 
155, 163 (1993) (holding, as to whether increase must be to 
next higher rating, that "the presence of a ratable increase 
in disability at separation would be conclusive of an in-
service increase in disability, but the obverse would not be 
true; that is, the absence of a ratable in-service increase 
[at separation] would not rule out a determination of an 
increase in disability"); see also Verdon v. Brown, 8 Vet. 
App. 529, 538 (1996); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995).

Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 79, 81 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the Court held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must 'justify a belief by a fair and 
impartial individual' that the claim is plausible."  The 
Court has held that in order for a claim to be well-grounded, 
there must be competent evidence of incurrence or aggravation 
of a disease or injury in service, of a current disability, 
and of a nexus between the in-service injury or disease and 
the current disability.  See generally Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  For 
purposes of determining well-groundedness, the evidence is 
generally presumed to be credible.  See Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995), citing King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the right ankle disability, the record 
clearly shows that such was identified at service entrance 
and also contains current diagnoses of such, offered by a 
competent medical professional.  During service, a medical 
board made a conclusion that the right ankle disability was 
aggravated by service.  Accordingly, the Board notes that the 
veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107.  

The Board must thus answer whether the duty to assist has 
been fulfilled in this case.  The veteran has been examined 
by the VA in connection with his claim and has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Accordingly, no further assistance is required 
to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Right Ankle Disability

In this case, because a right ankle disability was noted at 
the time of the veteran's initial entrance into service, the 
presumption of soundness with regard to this disability is 
not for application.  Verdon v. Brown, 8 Vet. App. 529, 535 
(1996); Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991) (presumption of 
soundness attaches only where there has been an induction 
examination wherein the claimed disability was not detected).  
Moreover, the veteran does not dispute that such disability 
pre-existed service.  Thus, it must now be determined whether 
there is evidence showing that the veteran's pre-existing 
right ankle disability was aggravated in service within the 
meaning of applicable law and regulations.

As noted above, one aspect of the claim is that competent 
evidence must show that a worsening of the pre-service 
disability existed not only at the time of separation but 
still exists currently.  It is this required element that is 
lacking in the veteran's claim.  Clearly, the veteran entered 
service with right ankle abnormalities, and he was treated 
during service for such.  In fact, there is a service medical 
board conclusion that states that the right ankle disability 
was aggravated by service.  As noted by the Court, 
"aggravation" means a lasting worsening of the condition.  
See Routen v. Brown, 10 Vet. App. 183, 189 & n.2 (1997) 
(Steinberg, J., dissenting).  

After service, he continued to have some post service 
treatment.  In order to ascertain whether the pre-service 
disability permanently increased in severity during service, 
the veteran was afforded a VA examination in June 1998.  The 
Board finds that the June 1998 VA examination is of high 
probative value because not only did this examiner have the 
opportunity to assess the veteran's current disability 
firsthand, he also had the benefit of providing an opinion 
based on a full review of the claim file, which included 
medical records as well as statements from before, during and 
after service.  Significantly, the VA evaluation does not 
establish that there was a lasting increase in severity 
during service.  In fact, the examiner provided detailed 
reasoning as to why he concluded that no permanent increase 
in severity during service had taken place.  In essence, the 
examiner found that no current disability is related to 
aggravation that took place during military service.  

At the time of his hearing, the veteran testified that his 
post-service VA doctor told him that his right ankle problem 
was service connected.  Transcript at 3.  Since such 
statement would have a bearing on the veteran's case and was 
not of record, the Board remanded the case for, in part, an 
attempt to obtain such statement from that doctor.  In a 
December 1997 letter, the veteran stated that the doctor, who 
left VA for private practice, refused to have any further 
dealings with VA.  The RO then obtained the relevant VA 
records, which do not contain the statement/conclusion that 
the veteran recalled hearing from that doctor.  In sum, the 
RO fulfilled its duty to assist.  Unfortunately, the evidence 
obtained does not support the veteran's claim.  

No post-service medical report or doctor's statement 
otherwise supports a conclusion that is favorable to the 
veteran.  In a June 1996 letter, the veteran indicated that 
he is an emergency medical technician.  Thus, it may be 
assumed that he has some training in the medical sciences.  
The veteran also contends, and his is the only post-service 
opinion that supports this, that he has had a permanent 
aggravation of the right ankle disability due to service.  
The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet.App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of medical statements.  Sanden v. Derwinski, 2 
Vet.App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence.  Gabrielson v. Brown, 7 Vet.App. 36, 40 
(1994).  In this case, the medical opinion provided by the VA 
examiner is of higher probative value than that of the 
veteran.  While the veteran may have some knowledge of 
medical principles, the 1998 VA examiner has more extensive 
training and experience.  Therefore, the most competent 
probative medical evidence, which is required for a grant in 
this case, does not show that any lasting increase in 
severity of the veteran's right ankle disability occurred due 
to service.  Consequently, service connection is denied for a 
pre-existing condition not shown to be aggravated during 
service.


ORDER

Service connection for a right ankle disability is denied.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals



 

